Citation Nr: 0903272	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  06-26 422
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Entitlement to an increased (compensable) disability 
rating for service-connected umbilical herniorrhaphy scar.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
degenerative joint disease of the lumbar spine.

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
peripheral vascular disease.

4.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
peripheral neuropathy of the left and right lower 
extremities.

5.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
peripheral neuropathy of the left and right hands.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to March 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in December 2005; a statement of the 
case was issued in July 2006; and, a substantive appeal was 
received in August 2006.  The veteran testified at a Board 
hearing in July 2008.

In January 2008, the veteran withdrew his appeal with regard 
to the issue of entitlement to an increased evaluation for 
his tracheotomy scar.  




FINDINGS OF FACT

1.  The veteran's scar herniorrhaphy, umbilical, is not 
manifested by tenderness, instability, pain, or limitation of 
motion or function, and does not measure 144 square inches or 
929 square centimeters.  

2.  In an unappealed August 2002 rating decision, the RO 
denied entitlement to service connection for degenerative 
joint disease of the lumbar spine, peripheral vascular 
disease, peripheral neuropathy of the left and right lower 
extremities, and peripheral neuropathy of the left and right 
hands.  

3.  In June 2005, the veteran filed a request to reopen his 
claims of service connection for degenerative joint disease 
of the lumbar spine, peripheral vascular disease, peripheral 
neuropathy of the left and right lower extremities, and 
peripheral neuropathy of the left and right hands. 

4.  Additional evidence received since the August 2002 rating 
decision, is new to the record, but does not relate to an 
unestablished fact necessary to substantiate the merits of 
the degenerative joint disease of the lumbar spine, 
peripheral vascular disease, peripheral neuropathy of the 
left and right lower extremities, and peripheral neuropathy 
of the left and right hands claims, and does not raise a 
reasonable possibility of substantiating the claims. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable disability 
rating for scar herniorrhaphy, umbilical, have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2008).

2.  The August 2002 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002).

3.  New and material evidence has not been received since the 
RO's August 2002 determination, and the claims of service 
connection for degenerative joint disease of the lumbar 
spine, peripheral vascular disease, peripheral neuropathy of 
the left and right lower extremities, and peripheral 
neuropathy of the left and right hands, are not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in July 2005.  
The letter predated the November 2005 rating decision.  See 
id.  The VCAA letter notified the veteran of what information 
and evidence is needed to reopen and substantiate his service 
connection claims, what information and evidence is needed to 
substantiate his increased rating claim, as well as what 
information and evidence must be submitted by the claimant, 
and what information and evidence will be obtained by VA.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); 
see also Kent v. Nicholson, 20 Vet. App. 1 (2006).  

At this point the Board notes that one of the veteran's 
contentions is that the disorders at issue are causally 
related to his service-connected Guillian-Barre syndrome.  To 
the extent that the July 2005 letter may be deficient in not 
expressly addressing this contention, the record as a whole 
shows that the veteran has actual knowledge of the type of 
evidence necessary to substantiate the claims on that basis.  
The veteran's contentions over the years in the context of 
claims for an increased rating for The Guillian-Barre 
syndrome include assertions that the disorders at issue are 
somehow related to the service-connected disability.  
Moreover, the veteran's testimony at the July 2008 Board 
hearing also demonstrates his actual understanding.  There is 
no resulting prejudice to the veteran as a result of any Kent 
notice deficiency.  The record persuasively shows that this 
represented veteran has actual knowledge of the type of 
evidence necessary to substantiate a secondary service 
connection claim.  No usefully purpose would be served by 
delaying appellate review for any additional notice in this 
regard. 

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  Such notice was provided to the 
veteran in May 2008.  Despite initial inadequate notice 
provided to the veteran, the Board finds no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby). 
 
During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  VA believes that the 
Dingess/Hartman analysis must be analogously applied to the 
increased rating issue on appeal.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to reopen 
and substantiate the service connection claim and to 
substantiate the increased rating claim, but there has been 
no notice of the types of evidence necessary to establish a 
disability rating and effective date as it pertains to the 
service connection issues, and an effective date as it 
pertains to the increased rating issue.  Despite the 
inadequate notice provided to the veteran, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
veteran a letter in July 2005 which advised him of the 
evidence necessary to support his service connection and 
increased rating claims.  Since the Board concludes below 
that the preponderance of the evidence is against entitlement 
to reopening the service connection claims, any questions to 
the rating and effective date are rendered moot, and as the 
preponderance of the evidence is against entitlement to an 
increased rating, any questions as to the appropriate 
effective date to be assigned are rendered moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's post-service VA outpatient treatment records.  
There is no indication of relevant, outstanding records which 
would support the veteran's claim for an increased rating.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  With 
regard to the veteran's increased rating claim, the evidence 
of record contains VA examinations performed in October 2005 
and February 2008.  The examination reports obtained are 
thorough and contain sufficient information to decide the 
increased rating issue on appeal.  See Massey v. Brown, 7 
Vet. App. 204 (1994).  With regard to the new and material 
claims, the Board acknowledges that the veteran was not 
afforded VA examinations.  However, the Board has determined 
that such is not required in order to make a final 
adjudication.  

In reaching the above conclusion, the Board acknowledges 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), which states 
that in disability compensation (service connection) claims, 
VA must provide a medical examination [for a nexus opinion, 
as applicable] when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  

Simply stated, the evidence does not indicate that the 
claimed degenerative joint disease of the lumbar spine, 
peripheral vascular disease, peripheral neuropathy of the 
left and right lower extremities, and peripheral neuropathy 
of the left and right hands may be related to service or to a 
service-connected disability, even under the low threshold of 
McLendon.  Moreover, the statutory duty to assist the veteran 
does not arise if the veteran has not presented new and 
material evidence to reopen his claim.  Anderson v. Brown, 9 
Vet. App. 542, 546 (1996).

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.  

Increased disability rating

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
Hart v. Mansfield, 21 Vet. App. 505 (2007) the Court extended 
the "staged" rating doctrine to cases also involving the 
more traditional claim for an increased rating where the 
veteran is not appealing his initial evaluation but, instead, 
requesting a higher rating for an already established 
service-connected disability.

An October 2005 VA examination reflects that the veteran has 
a scar just below his umbilicus from an umbilical hernia 
surgery in the remote past, which he stated does not bother 
him.  On physical examination, his umbilical scar was 4 
centimeters and just distal to his umbilicus.  It was 
nontender without any sort of hypertrophic-type scarring.  
There was no hernia palpable.  

A February 2008 VA examination reflects that the scar 
surrounds the lower portion of the umbilicus with maximum 
width of .75 centimeters and maximum length of 6 centimeters.  
There was no tenderness on palpation; no adherence to 
underlying tissue; no limitation of motion or loss of 
function; no underlying soft tissue damage; and no skin 
ulceration or breakdown over scar.  The diagnosis was scar 
related to umbilical herniorrhaphy and there was some itching 
related to this.

At the Board hearing, the veteran testified that his scar 
causes itching and irritation.

The veteran's umbilical scar herniorrhaphy has been rated by 
the RO under the provisions of 38 C.F.R. § 4.118, Diagnostic 
Code 7805.  Under Diagnostic Code 7805, the scar should be 
rated based on limitation of function of affected part.  
Unfortunately, however, there is no diagnostic code that 
could provide a compensable disability rating for his scar.  
Diagnostic Code 7801 is inapplicable as the scar is not deep 
and does not cause limited motion.  A compensable rating 
under Diagnostic Code 7802 is not warranted as the scar does 
not measure 144 square inches or 929 square centimeters.  
Diagnostic Code 7803 is inapplicable as the superficial scar 
is not unstable.  Diagnostic Code 7804 is inapplicable as the 
superficial scar is not painful on examination.  No other 
diagnostic code would apply to the veteran's scar.  While 
acknowledging the veteran's complaints of itching and 
irritation, such symptomatology does not warrant a 
compensable disability rating.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the veteran that the service- 
connected disorder has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

New & Material Evidence

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, Osteitis deformans (Paget's disease) and organic 
diseases of the central nervous system, are presumed to have 
been incurred in service if manifested to a compensable 
degree within one year of discharge from service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The veteran's request to reopen his claims was received in 
June 2005, and the regulation applicable to his appeal 
defines new and material evidence as existing evidence that 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a) (2008).  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In January 2002, the veteran filed a claim of service 
connection for degenerative joint disease of the lumbar spine 
(claimed as back problems), peripheral vascular disease, 
peripheral neuropathy of the left and right lower extremities 
(claimed as numbness of the legs), and peripheral neuropathy 
of the left and right hands (claimed as numbness of the 
hands), which was denied in an August 2002 rating decision.  
Such rating decision was issued to the veteran in October 
2002.  The veteran did not file a notice of disagreement, 
thus the RO decision is final.  38 U.S.C.A. § 7105.  

Evidence on file at the time of the August 2002 rating 
decision consisted of service treatment records.  Service 
treatment records reflect an in-service diagnosis of 
Guillain-Barre syndrome and complaints of back and leg pain 
related to his Guillain-Barre syndrome.  A Report of Medical 
History completed by the veteran in December 1967 reflects 
that he checked the 'Yes' box pertaining to 'cramps in your 
legs' and checked the 'No' box with regard to 'recurrent back 
pain.'  The examiner noted the veteran's report that he had 
experienced cramps in his legs since his Guillian-Barre 
syndrome.  A December 1967 examination performed for 
separation purposes reflects that his 'vascular system,' 
'upper extremities,' 'lower extremities,' and 'spine, other 
musculoskeletal' were clinically evaluated as normal.  

The Board notes that service connection for Guillian-Barre 
syndrome was established effective from March 1968.  The 
Board also observes that the veteran advanced various claims 
for an increased rating for Guillian-Barre syndrome over the 
years, sometimes appealing denials of those claims to the 
Board.  A November 2001 Board denial of such an increased 
rating claim includes references to and discussion of 
pertinent medical evidence and a finding that the complained 
of pain and numbness in the extremities were not shown to be 
related to the Guillian-Barre syndrome. 

Also on file at the time of the August 2002 decision were VA 
outpatient treatment records.  A January 2002 treatment 
record reflects that the veteran had multiple medical 
problems including diabetes mellitus, coronary disease, and 
peripheral vascular disease, and was referred to VA a few 
months prior due to back pain and a chronic lumbar spine 
vertebral lesion.  The lesion had been stable since 1999 by 
L-spine films and appeared to be a focus of Paget disease.  A 
September 2001 screening examination showed sclerotic change 
throughout L2 vertebral body with small foci of lytic change 
consistent with Paget disease and no other lesions noted.  A 
November 2001 CT of the lumbar spine showed mainly 
degenerative disease and chronic compression deformities of 
L3 and L4 on the scout view.  The assessment was chronic back 
pain, probably related to underlying degenerative changes in 
the lumbar spine, and chronic compression deformities, which 
have been present on films since at least 1999.  

In March 2002, the veteran underwent a VA examination 
pertaining to his claimed diabetes mellitus and heart 
disability.  With regard to vascular or cardiac symptoms, he 
complained of claudication in his calves.  He reported 
numbness and tingling in both hands and feet.  This involved 
all of his fingers, and he complained of occasional burning 
pain in the plantar aspect of his feet.  On physical 
examination, he had decreased sensation to light touch in the 
palms of his hands, and also along the medial aspect of his 
feet.  He had sensation to tuning fork testing in all digits 
and also along his feet.  The examiner diagnosed diabetes 
mellitus and attributed his numbness and tingling to his 
diabetes.  

Based on the above evidence which was of record, the RO 
denied the veteran's claims in the August 2002 rating 
decision.  In June 2005, the veteran filed a claim to reopen, 
claiming that his peripheral neuropathy of the bilateral 
lower extremities and bilateral hands were due to his 
diabetes mellitus.  

In support of his claim to reopen, updated VA outpatient 
treatment records were obtained.  A December 2004 treatment 
record references diabetic neuropathy.  Another December 2004 
reflects a history of left wrist carpal tunnel syndrome.  A 
March 2005 treatment record reflects that with regard to his 
peripheral vascular disease, he underwent a right femoral to 
popliteal bypass using a saphenous graft in November 2003, 
and had difficulty with wound healing and wound drainage 
after surgery which was now resolved.  Another March 2005 
entry reflects that his bilateral feet neuropathic pain was 
better controlled with 30 milligrams of Morphine bid.  A June 
2005 treatment record references ongoing 
problems/complications to include peripheral vascular disease 
status post Fempop bypass in November 2003, and history of 
pagetic involvement L2 status post vertebroplasty 2002.  A 
March 2007 treatment record reflects a diagnosis of diabetes 
mellitus with extensive vascular complications.  A December 
2007 VA clinical entry reflects an assessment of poorly 
controlled type II diabetes mellitus with severe vascular 
disease.  A February 2008 treatment record reflects the 
veteran's report that he had neuropathy while on active duty 
secondary to his Guillain-Barre syndrome, and such neuropathy 
never resolved.  He reported continuing to have dysesthesia 
including pain and numbness as well as weakness in both his 
upper and lower extremities.  On testing, there was 
electrical evidence of bilateral carpal tunnel syndrome, 
moderate on right and severe on the left, and no evidence of 
underlying polyneuropathy in the upper extremities.  

At the Board hearing, the veteran testified that his 
peripheral vascular disease, and peripheral neuropathy of the 
bilateral lower extremities and bilateral hands are due to 
his service-connected Guillian-Barre syndrome.  With regard 
to his claimed lumbar spine disability, he testified that he 
sustained a low back injury during basic training.  He stated 
that when he was climbing a wall, he "felt something pull."  
He denied seeking any in-service care, or any medical care 
right after service.

With regard to his claimed degenerative joint disease of the 
lumbar spine, while the Board acknowledges the complaints of 
back pain during service, such pain at that time was 
attributed to his Guillian-Barre syndrome.  A chronic back 
disability, however, was not diagnosed at that time.  
Moreover, the veteran's current back problems have been 
attributed to Paget's disease and degenerative joint disease, 
not to his Guillian-Barre syndrome.  While acknowledging the 
new testimony pertaining to his claimed basic training back 
injury, such testimony does not warrant reopening the claim 
as there is no documented injury in service, and his spine 
was clinically evaluated as normal upon separation.  In any 
event, lay assertions of medical causation cannot serve as a 
predicate to reopen the claim.  Moray v. Brown, 5 Vet. App. 
211, 214 (1993).  Moreover, an initial diagnosis pertaining 
to the lumbar spine was rendered in 1999, over three decades 
after separation from service.  As the Court has pointed out, 
the lack of continuity of treatment may bear in a merits 
determination on the credibility of the evidence of 
continuity of symptoms by lay parties.  Savage v. Gober, 10 
Vet. App. 488, 496 (1997).  The new evidence of record does 
not support the veteran's contention that his current 
degenerative joint disease of the lumbar spine was manifested 
during service, or due to his period of service, to include 
his service-connected Guillian-Barre syndrome.  While 
acknowledging the current lumbar spine disability, the Board 
concludes that the veteran has not submitted new and material 
evidence that raises a reasonable possibility of 
substantiating the claim that any such disability is related 
to service.  Thus, the claim of service connection for 
degenerative joint disease of the lumbar spine does not 
warrant a reopening and the claim remains denied.

With regard to his claimed peripheral vascular disease, while 
it appears such disability was initially a result of his 
right femoral to popliteal bypass, more recent records 
reflect that his peripheral vascular disease is due to his 
nonservice-connected diabetes mellitus, type II.  The veteran 
has not submitted any new or material evidence to support his 
claim that his peripheral vascular disease was manifested 
during service, or due to his period of service, to include 
his service-connected Guillian-Barre syndrome.  While 
acknowledging the diagnosis of peripheral vascular disease, 
the Board concludes that the veteran has not submitted new 
and material evidence that raises a reasonable possibility of 
substantiating the claim that any such disability is related 
to service or to a service-connected disability.  Thus, the 
claim of service connection for peripheral vascular disease 
does not warrant a reopening and the claim remains denied.

With regard to his claimed peripheral neuropathy of the 
bilateral lower extremities, the Board acknowledges the 
complaints of leg pain and leg cramps during service related 
to his Guillian-Barre syndrome.  However, no chronic leg 
disability, to include peripheral neuropathy, was diagnosed 
upon separation.  Moreover, the veteran's peripheral 
neuropathy of the bilateral lower extremities, to include 
symptoms of numbness and tingling, have been attributed to 
his nonservice-connected diabetes mellitus, not to his 
Guillian-Barre syndrome.  The new evidence of record does not 
support the veteran's contention that his current peripheral 
neuropathy of the bilateral lower extremities was manifested 
during service, or due to his period of service, to include 
his service-connected Guillian-Barre syndrome.  While 
acknowledging the diagnosis of peripheral neuropathy of the 
bilateral lower extremities, the Board concludes that the 
veteran has not submitted new and material evidence that 
raises a reasonable possibility of substantiating the claim 
that any such disability is related to service.  Thus, the 
claim of service connection for peripheral neuropathy of the 
bilateral lower extremities does not warrant a reopening and 
the claim remains denied.

The Board acknowledges the veteran's complaints of numbness 
and tingling of the bilateral hands, and such symptomatology 
has been attributed to carpal tunnel syndrome, not peripheral 
neuropathy.  Service medical records are completely devoid of 
any complaints or diagnoses related to the hands, to include 
a diagnosis of carpal tunnel syndrome.  The new evidence of 
record does not support the veteran's contention that his 
current carpal tunnel syndrome of the bilateral hands was 
manifested during service, or due to his period of service, 
to include his service-connected Guillian-Barre syndrome.  
While acknowledging the diagnosis of carpal tunnel syndrome, 
the Board concludes that the veteran has not submitted new 
and material evidence that raises a reasonable possibility of 
substantiating the claim that any such disability is related 
to service.  Thus, the claim of service connection for 
peripheral neuropathy of the bilateral hands does not warrant 
a reopening and the claim remains denied.

The Board acknowledges the veteran's testimony regarding his 
belief that the disorders at issue should be service-
connected.  The Board finds the veteran to be sincere in his 
beliefs.  However, as laypersons, neither the veteran, his 
representative, nor the Board are competent to render medical 
opinions as to causation.  What is necessary to reopen the 
veteran's claims is medical evidence suggesting a link 
between the claimed disorders and his service, or a link to 
the already service-connected Guillain-Barre syndrome.  
Should the veteran obtain such medical evidence in the 
future, he may submit such evidence and request that his 
claims be reopened.  


ORDER

Entitlement to a compensable disability rating for scar 
herniorrhaphy, umbilical, is not warranted.  The veteran's 
claims of service connection for degenerative joint disease 
of the lumbar spine, peripheral vascular disease, peripheral 
neuropathy of the left and right lower extremities, and 
peripheral neuropathy of the left and right hands have not 
been reopened.  The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


